UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
DEBORA BAYNE, and all other persons similarly
situated,

                                           Plaintiff,
                                                        Docket No.: 18-cv-3591 (MKB)(RER)
                        vs.
                                                             CASE MANAGEMENT
NAPW, INC. d/b/a National Association of
                                                                STATEMENT
Professional Women and d/b/a International
Association of Women, and
PROFESSIONAL DIVERSITY NETWORK, INC.
d/b/a National Association of Professional Women
and d/b/a International Association of Women,

                                        Defendants.


     Upon consent of the parties, it is hereby ORDERED as follows:

   1. Defendants shall answer or otherwise move with respect to the complaint by: N/A.

   2. No additional parties may be joined after: 3/1/19.

   3. No amendment of the pleadings will be permitted after: 3/1/19.

   4. Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
      Rules of Civil Procedure, if not yet made: N/A.

   5. The parties shall make required Rule 26(a)(2) disclosures with respect to:

          a. Expert witnesses on or before: 6/1/19.

          b. Rebuttal expert witnesses on or before: 6/15/19.

   6. All discovery, including depositions of experts, shall be completed on or before: 7/1/19.

   7. Pre-motion letters regarding proposed dispositive motions must be submitted within one
      (1) weeks following the close of all discovery and responses are due one week later.

      Plaintiffs to move for class certification pursuant to Rule 23 of the Federal Rules of Civil
      Procedure within 30 days following the close of discovery or at such other time as the
      court directs.

   8. The parties do not consent to trial before a magistrate judge pursuant to 28 U.S.C. §
      636(c).

                                               1
   9. A Telephone Conference set for ___________________, to be initiated by Plaintiff.

   10. Status Conference will be held on ___________________.

   11. A Final Pre-trial conference will be held on _________________.

This scheduling order may be altered or amended upon a showing of good cause not foreseeable
at the date hereof.



Dated: Brooklyn, New York

       _________________


                                                 ___________________________________
                                                 RAMON E. REYES, JR.
                                                 UNITED STATES MAGISTRATE JUDGE


                                                 JACK L. NEWHOUSE, ESQ.___________
                                                 NAME
                                                 Attorney for Plaintiff Debora Bayne, et al.
                                                 ADDRESS: 40 Broad Street, NY, NY 10004
                                                 E-mail:        jnewhouse@vandallp.com
                                                 Tel.:          212-943-9080
                                                 Fax:           212-943-9082


                                                 MARK S. MULHOLLAND, ESQ.
                                                 MATTHEW BRYANT, ESQ.
                                                 NICOLE E. DELLA RAGIONE, ESQ
                                                 NAME
                                                 Attorney for Defendants NAPW, Inc. and
                                                 Professional Diversity Network, Inc.
                                                 ADDRESS: 1425 RXR Plaza,
                                                              Uniondale, NY 11556
                                                 E-mail:       mmulholland@rmfpc.com
                                                 Tel.:         516-663-6528
                                                 Fax:          516-663-6728




                                             2
